Citation Nr: 1339024	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  00-16 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to July 1965.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office in Oakland, California that denied service connection for PTSD, adrenal gland tumor and hypertension.

The Veteran was afforded a Travel Board hearing in July 2007 before the undersigned sitting at Oakland, California.  The transcript is of record.  The case was remanded by Board decision in October 2007. 

By rating action dated in December 2007, service connection for hypertension was granted.  This is the full grant of that benefit sought on appeal and it is no longer for appellate consideration.

By rating action dated in October 2012, service connection for adrenal gland tumor was granted.  This is the full grant of that benefit sought on appeal and it is no longer for appellate consideration.

The case was remanded by Board decision in April 2013.

Following review of the record, the appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of the appellant's case should take into consideration the existence of this electronic record.



REMAND

The appellant asserts and has presented testimony to the effect that he has PTSD as the result of harrowing experiences while serving aboard the USS Kitty Hawk in the early 1960s.  He presented testimony in July 2007 to the effect that he served as a nuclear weapons armament specialist, and that his duties included loading nuclear weapons on planes that performed sorties over North Vietnam.  He stated that he was on the flight deck up to 18 hours a day and that he saw people hurt and some who fell overboard.  He testified that he saw a service member who was accidently thrust against high power antennae who subsequently fell into the ocean and was lost.  The appellant also testified that he knew of people who were killed and that he observed a ship run over a pilot after his airplane fell into the sea because his wing did not fully deploy.  The Veteran related that he was always afraid that a nuclear weapon would go off and that he was constantly afraid he would be blown overboard.  He said that he had dreams about nuclear weapons going off.  

Review of the record discloses that the appellant has submitted an extensive stressor statement in which he details numerous stressful incidents aboard ship to which he ascribes his diagnosis of PTSD.  He relates that he "knew in his heart that my PTSD problems started for me in July 1963 while in the war zone off the coast of Vietnam" loading weapons for bombing missions.  Attempts have been made to verify the Veteran's stressors but the specific details he recounts are not documented to any significant extent.  

Social Security documents contain records showing that the Veteran was placed on Prozac for depression in 1991.  They also reflect that the appellant was evaluated by private providers in 1992 and 1994 who diagnosed major depression related to current life stresses, including loss of a job, as well as anxiety and panic attacks due to his frequently having to fly.  Since that time, the Veteran has been afforded extensive mental health follow-up over the years and has been undergone a number of assessments and he has been diagnosed with depression not otherwise specified, PTSD; major depression; an affective psychosis, and alcohol and cannabis dependence, etc.  VA outpatient records in May and June reflect a diagnosis of major depression.  More recently, however, in July 2013, a VA social worker and the Veteran's treating physician found that the appellant has PTSD related to stressful experiences aboard ship, including nuclear weapons handling.  

The record reflects that there is considerable disparity and conflict in the clinical findings.  The Veteran has never had a VA psychiatric examination for compensation and pension purposes.  The Board thus finds that an examination by a VA board-certified psychiatrist is warranted for review of the record and an expert opinion in this matter.

The fulfillment of the VA's statutory duty to assist the appellant includes requesting a contemporaneous and thorough VA medical examination, to include by a specialist when indicated, and providing a medical opinion that takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one. See Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the National Personnel Records Center and request that they provide a complete copy of all of the appellant's personnel records.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  The RO should carefully review the file and prepare a summary of the Veteran's reported stressors.  In preparing the summary, the RO should utilize the responses obtained from agencies contacted to verify the appellant's stressors, and clearly address any credibility questions raised by the record and inconsistencies in the appellant's accounts.

3.  After the foregoing development has been completed, arrange for the appellant to be examined by a VA board-certified psychiatrist, who has not seen him previously, to determine whether the diagnostic criteria for PTSD are met.  The examiner must be given access to the Veterans Benefits Management System (VBMS) database and a copy of this remand must be made available to the examiner designated to examine the appellant.  The RO should provide the examiner with a summary of all stressors that have been identified and corroborated.  In this latter regard, the examiner is advised that while there is no evidence that the appellant actually loaded a nuclear weapon onto an aircraft, there is evidence that he served as an aviation ordnanceman, and that he performed almost three years of foreign and/or sea service.  

The examination report must clearly reflect whether a review of the VBMS database was performed.  Any special studies or tests, to include psychological testing and evaluation, should be accomplished.  The examination report should include a discussion of the appellant's documented medical history and assertions. 

Following the examination the examiner must opine whether it is at least as likely as not that a diagnosis of PTSD is supported by any corroborated in-service stressor.  If the appellant is not diagnosed with PTSD, the examiner must opine whether it is at least as likely as not that any diagnosed psychiatric disorder is related to the appellant's active duty service.  The report of examination should include a detailed narrative with a complete rationale for the opinion provided. 

4.  The RO should ensure that the medical report requested above complies with this remand, especially with respect to the instructions to provide a competent medical opinion.  If the report is insufficient, or if an action requested is not taken or is deficient, it must be returned to the examiner for correction. See Stegall v. West, 11 Vet.App. 268 (1998).

5.  After taking any further development deemed appropriate, the RO should re-adjudicate the claim.  If the benefit is not granted, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

